Citation Nr: 1743424	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-33 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel



INTRODUCTION

The Veteran had corroborated active duty service from June 1970 to June 1974, with two years, eight months, and 19 days of prior active service.  He died in September 2010, and the Appellant in this case is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction now lies with the Waco, Texas RO.  

The Board remanded the Veteran's claim in February 2015 for further development and readjudication.  The requested development on remand, consisting of obtaining a VA medical opinion, has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the matter is properly before the Board.


FINDINGS OF FACT

1.  The Veteran died in September 2010.  The Veteran's death certificate lists the cause of death as multiple blunt traumatic injuries sustained in motor vehicle crash.

2.  At the time of his death, the Veteran was service connected for a left knee condition, rated as 40 percent disabling; a right knee condition, rated as 30 percent disabling; spondylosis of the lumbar spine, rated as 10 percent disabling; and was in receipt of noncompensable disability evaluations for residuals of a left tympanic membrane tympanoplasty and scars above the left eyebrow and upper lip.

3.  The Veteran's cause of death was unrelated to service or a to service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required). 


Legal Criteria and Analysis

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability, or if the Veteran was entitled to a 100 percent disability rating from VA continuously for five years from the date of discharge or for 10 years prior to his death.  38 U.S.C.A. §§ 1310, 1318 (West 2014).  Death pension benefits are payable to the surviving spouse of a Veteran of a period of war who otherwise meets the eligibility requirements.  38 U.S.C.A. § 1541 (West 2014). 

The death of a Veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is consideration for whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Determinations as to whether service connection may be granted for a disability that caused or contributed to a Veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for certain chronic diseases, including malignant tumors of the brain or spinal cord or peripheral nerves, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

The Appellant seeks entitlement to service connection for the cause of the Veteran's death.  More specifically, she asserts that the Veteran's service-connected musculoskeletal conditions rendered unable to steer his motorcycle and ultimately caused his death.  See January 2011 Notice of Disagreement.  She also contends that medications prescribed for the Veteran's service-connected disabilities impaired his ability to avoid the accident.  See March 2013 VA Form 646.  

Preliminarily, the Board notes that at the time of his death in 2010, the Veteran was service connected for a left knee condition, rated as 40 percent disabling; a right knee condition, rated as 30 percent disabling; spondylosis of the lumbar spine, rated as 10 percent disabling; and, was in receipt of noncompensable disability evaluations for residuals of a left tympanic membrane tympanoplasty and scars above the left eyebrow and upper lip.  Notably, however, the medical records and the death certificate do not refer to any of these disabilities in discussing the Veteran's death.  

The Veteran's death certificate lists multiple blunt traumatic injuries sustained in motor vehicle crash as the immediate cause of death.  See September 2010 Death Certificate.  

A police report of the September 2010 accident reveals that the Veteran was traveling westbound when a car traveling in the opposite direction made a U-turn into his path.  The car struck the Veteran's motorcycle, causing it to overturn and eject the Veteran.  There is no indication from the police report or witness statements that the Veteran was intoxicated at the time of the accident (although no blood, breath, or urine testing was performed).  

After reviewing the record, the Board finds that the weight of the evidence is against the Appellant's claim that the Veteran's service-connected musculoskeletal conditions or prescribed medications caused or contributed to his death.  At the outset, the Board notes that the record shows that the Veteran was on a written pain agreement in the months preceding his death; however, he was at risk of violating the contract due to two prior negative urine screens, indicating that he was not taking his prescribed narcotic medication, methadone, as directed.  

Furthermore, although the Board is sympathetic to the Appellant, the well-reasoned and detailed opinion submitted by a VA clinician in March 2015 is probative in this matter.  The VA examiner opined that it was not likely that the Veteran's service-connected disabilities contributed substantially or materially to his death.  In support of his conclusion, the physician noted that clinical notes just prior to the traffic accident indicated that the Veteran had good pain control with current medications for chronic knee and back pain, and no symptoms of problems mentioned referred to his other service-connected conditions.  The examiner further stated that since the Veteran was not taking methadone regularly about one month prior to the accident, it would appear that the Veteran's pain was under control, and would not contribute to losing control of his motorcycle.  Furthermore, the Veteran had been on methadone for several months prior to the accident, and there was no evidence of significant side effects such as incoordination, altering consciousness, or alertness.  The examiner also noted that the speed of the motorcycle compared to the speed of the automobile increased the risk of impact without the opportunity to avoid a collision by any action on the part of the Veteran.  

With regard to lay evidence of record, the Board notes that in certain instances lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and a service-connected disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).  In this case, as noted above, the Appellant has made specific allegations regarding why she believes the Veteran's service-connected disabilities and prescribed medications contributed to his death.  However, the Board finds that the negative evidence outweighs her contentions.  The record includes objective medical evidence indicating that the Veteran's service-connected disabilities and pain management were relatively stable prior to his death.  Also of record is a contemporaneous police report and subsequent opinion provided by a VA medical professional, supported by a detailed rationale,  finding that it is less likely than not that the Veteran's service-connected conditions contributed to the accident.  This evidence outweighs the Appellant's statements concerning her husband's physical and mental state at the time of the fatal accident.  The Appellant does not have the requisite medical training or credentials to competently determine the extent to which individual disabilities, or medications taken for those disabilities, contributed to the unfortunate accident resulting in the Veteran's death.

The Board is sympathetic to the Appellant's loss.  As discussed above, however, the probative evidence of record demonstrates that the Veteran's death was less likely than not caused by any of his service-connected conditions.  

The Board accordingly finds that the preponderance of the evidence is against the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


